Citation Nr: 1825672	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a service-connection claim for a lower back condition; and if so, whether the criteria for service connection are met.  


REPRESENTATION

Veteran represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1972 to December 1974, with an additional five months prior active service.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran's claim for service connection for a lower back condition was denied in a November 2004 rating decision.  The RO determined the Veteran's records did not show that the condition began during or was made worse by military service and the Veteran's service medical records did not show treatment for the condition.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The November 2004 decision thereby became final. 

Since that final decision, the Board finds that the Veteran has submitted new and material evidence.  Specifically, the Veteran provided a statement in August 2011 in which he stated he injured his back while lifting heavy guns during his service and another statement in October 2011 in which he stated that he sought treatment for his back within one year of being discharged from the military.  The Board finds that the newly submitted evidence reasonably raises the possibility that the Veteran's lower back condition began in service.  Because new and material evidence has been submitted, the Board will reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The issue of entitlement to service connection for a lower back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a rating decision dated in November 2004, the RO denied the Veteran's claim for service connection for a lower back condition on the basis that the Veteran's records did not show that the condition began during or was made worse by military service and the Veteran's service medical records did not show treatment for the condition; the Veteran did not appeal this decision or submit new evidence within one year of the denial. 

2.  Evidence received since the November 2004 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lower back condition.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision denying service connection for a lower back condition is final.  38 U.S.C. § 7104; 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a lower back condition has been submitted; the claim is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a) (2017).


ORDER

As new and material evidence sufficient to reopen the previously denied service connection claim for a lower back condition has been received, the application to reopen is granted.




REMAND

Upon review of the record, the Board finds that the service-connection issue must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran regarding his claim as pertinent medical records are outstanding.  In October 2011, the Veteran stated that he sought treatment for his back at a VA hospital in Oklahoma City within one year of his discharge from the military.  Because such records, if obtained, could bear on the outcome of the claims remaining on appeal, efforts must be made to procure them.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017). 

Additionally, the Board finds that new VA examination and opinion is warranted for the Veteran's claim, as the record does not contain an adequate etiology opinion.  The Veteran's back was examined in January 1999, October 2004, and April 2013.  During those examinations the Veteran was diagnosed with conditions such as chronic lumbosacral spine strain and degenerative disc disease (DDD) of the lumbar spine.  However, none of the examiners opined as to whether the Veteran's conditions were related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.  Specifically, ask the Veteran to provide releases for relevant records of treatment from the VA hospital in Oklahoma City, and to identify, and provide appropriate releases for any other care providers who may possess new or additional evidence pertinent to the issues remaining on appeal.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's lower back condition.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, and after eliciting a detailed history of the Veteran's condition from the Veteran, the examiner should respond to the following: 

* Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current lower back condition had its onset in or is related to service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements of injuring his back due to lifting guns and heavy bombs during service .  If there is a medical basis to doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


